Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
TERMINAL DISCLAIMER 
The terminal disclaimer filed on 08/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,567,631 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
In view of terminal disclaimer approval, provisionally double patenting rejection is overcome.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 14, 23 & 31, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 14, 23 & 31 that includes: 
Claim 1:
…
“
a plurality of focus lenses arranged in sequence such that light passes through the plurality of focus lenses in the sequence;  5a plurality of actuators corresponding to the plurality of focus lenses and configured to move the plurality of focus lenses; and control circuitry configured to control the plurality of actuators to control movement of the plurality of focus lenses according to (i) a first rule in a first case of each of the plurality of 10focus lenses being positioned inside a designated range of the respective focus lens, and (ii) a second rule in a second case of a first focus lens of the plurality of focus lenses being positioned outside the designated range of the first focus lens, the first rule being based on a positional relationship between the plurality of focus lenses, and 15perform control to change a movement direction of at least one of the focus lenses based on a change of position of a second focus lens of the plurality of focus lenses from being inside the designated range of the second focus lens to being outside the designated range of the second focus lens.
”
Claim 14:
…
“
a lens unit; and imaging circuitry, wherein the lens unit includes 10a plurality of focus lenses arranged in sequence such that light passes through the plurality of focus lenses in the sequence, a plurality of actuators corresponding to the plurality of focus lenses and configured to move the plurality of focus lenses, and control circuitry configured to 15control the plurality of actuators to control movement of the plurality of focus lenses according to (i) a first rule in a first case of each of the plurality of focus lenses being positioned inside a designated range of the respective focus lens, and (ii) a second rule in a second case of a first focus lens of the plurality of focus lenses being positioned outside the designated range of the first focus lens, 20the first rule being based on a positional relationship between the plurality of focus lenses, and perform control to change a movement direction of at least one of the focus lenses based on a change of position of a second focus lens of the plurality of focus lenses from being inside the designated range of the second focus 25lens to being outside the designated range of the second focus lens.
”
Claim 23:
…
“
controlling, via control circuitry and a plurality of actuators, movement of a plurality of focus lenses according to (i) a first rule in a first case of each of the plurality of focus lenses being positioned inside a designated range of the respective focus lens, and (ii) a second rule in a second case of a first focus lens of the plurality 10of focus lenses being positioned outside the designated range of the first focus lens, the first rule being based on a positional relationship between the plurality of focus lenses; and performing control, via the control circuitry, to change a movement direction of a second focus lens of the plurality of focus lenses based on a change of position 15of the first focus lens from being inside the designated range of the second focus lens to being outside the designated range of the second focus lens, wherein the plurality of focus lenses are arranged in sequence such that light passes through the plurality of focus lenses in the sequence.
”
Claim 31:
…
“
a plurality of focus lenses arranged in sequence such that light passes through 20the plurality of focus lenses in the sequence; a plurality of actuators corresponding to the plurality of focus lenses and configured to move the plurality of focus lenses; and control circuitry configured to control the plurality of actuators to control movement of the plurality 25of focus lenses according to a first rule in a first case of a first focus lens of the plurality of focus lenses being within an exterior range outside a designated range of the first focus lens, the first rule being different from a second rule in a second case of each of the plurality of focus lenses being positioned inside a designated range of the respective focus lens, and  30perform control to change a movement direction of a second focus lens of the focus lenses based on a change of position of the second focus lenses53/54 from being inside the designated range of the second focus lens to being outside the designated range of the second focus lens, wherein the designated range of the first focus lens is a subset of the exterior range which represents a full range of physical movement of the first focus lens.
”
Regarding dependent claims 2-13, 15-22 & 24-30 these claims are allowed because of their dependence on independent claims 1, 14, 23 & 31 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661